DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-13 and 27-33 are pending
Claims 14-26 were previously canceled
Claims 2-3 are now canceled
Claims 27-33 are new
Claims 1 and 4-13 are currently amended
Claims 1, 4-13 and 27-33 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 8, 12 and 13 each state “to the filter module” and instead should each state “to the offline filter module” to maintain consistency.  Furthermore, line 11 states “to selectively direct water” and instead should state “to selectively direct the water” for further clarity.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Line 2 states “the filter module.” and instead should state “the offline filter module.” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 1 states “the filter module” and instead should state “the offline filter module” to maintain consistency.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Line 3 states “the filter module.” and instead should state “the offline filter module.” to maintain consistency.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Line 3 states “in water” and instead should state “in the water” for further clarity.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  Line 2 states “until water at” and instead should state “until the water at” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a heat exchanger configured to” on line 4 of claim 1, “an inlet sensor configured to” on line 1 of claim 29, “an outlet sensor configured to” on line 2 of claim 29, “at least one of the inlet sensor and the outlet sensor is further configured to” on lines 1-2 of claim 31, “the heat exchanger is configured to” on line 1 of claim 32, and “the controller is configured to” on line 1 of claim 33.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 now recites “for pre-treatment or maintenance of an offline filter module,” on lines 1-2.  The limitation ‘offline’ is not described or supported in the original specification filed on 06/17/2020; therefore, is new matter.
Furthermore, amended, independent claim 1 now recites “in accordance with a protocol” on lines 11-12, which is not described or supported in the original specification filed on 06/17/2020; therefore, is new matter.  Examiner’s note:  similar limitation appears in new claim 33 and should be addressed accordingly.  Claims 4-13 and 27-33 are also rejected since these claims depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "an outlet of the filter module” on line 2.  It is unclear whether Applicant is referring to the same outlet as recited on line 7 of claim 1, or a different outlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-13 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (U.S. 2008/0245738 A1) in view of Ozaki (U.S. 2002/0012594 A1) and further in view of CAMPBELL et al. (U.S. 2014/0124189 A1) (hereinafter “Campbell”).

Regarding Claim 1:
Coulter teaches a conditioning system for pre-treatment or maintenance of an offline filter module (Examiner’s note:  this claim limitation is in an alternative form.  Furthermore, this claim limitation is merely intended use of a conditioning system) (see FIG. 1, a system 100) (see paragraphs 3, 7 and 22), comprising:
an inlet fluidly connectable to a source of ultrapure water (see FIG. 1, one or more water sources 110) (see paragraphs 22 and 24) (see paragraph 37);
a heat exchanger configured to heat water comprising a lining formed of a first corrosion resistant material, the heat exchanger positioned downstream from the inlet (see FIG. 1, a heat exchanger 130) (see paragraphs 35, 43 and 52 further discussing one or more heat exchangers can be positioned upstream and/or downstream of the distribution system 103);
a pump in fluid communication with the heat exchanger (see FIG. 1, one or more pumps 166) (see paragraph 36);
an outlet positioned downstream from the pump, the outlet fluidly connectable to the filter module positioned downstream from the outlet (see FIG. 1) (see paragraph 37);
a channel comprising a lining formed of a second corrosion resistant (see FIG. 1 illustrating numerous lines and conduits) (see paragraph 22) (see paragraph 35 further discussing alternative arrangements and positioning of the one or more heat exchangers); and
a controller configured to selectively direct water to the heat exchanger or to the channel in accordance with a protocol for cycling between rinsing the filter module with heated water from the heat exchanger and flushing the filter module with ambient temperature water from the channel (see FIG. 1, control system/controllers 105) (see paragraphs 38-52).
Although Coulter does not explicitly teach a base supporting the heat exchanger, the pump, the channel, and the controller, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the conditioning system of Coulter to be portable and further positioned on a base for easy transport to a desired location in need for purifying and conditioning water (see paragraphs 3, 7 and 16).
In addition, Coulter does not explicitly teach a magnetically levitated pump, and a channel constructed and arranged to bypass a heat exchanger, as recited in amended, independent claim 1.
Ozaki further teaches a magnetically levitated pump (see Ozaki FIG. 7, a magnetically levitated liquid pump apparatus 100) including a pump unit 130 (see Ozaki paragraph 4).
Campbell teaches a conditioning system and method including numerous heat exchangers and flow paths that bypass the heat exchangers (see Campbell paragraphs 3-4 and 25-26).
Coulter and Ozaki are analogous inventions in the art of teaching a water conditioning system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the pump of Coulter with the magnetically levitated pump of Ozaki to achieve the desirable result of pumping conditioned water from one component to another component (see Ozaki paragraph 4).
Coulter, Ozaki and Campbell are analogous inventions in the art of teaching a water conditioning system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the conditioning system of Coulter, as modified by Ozaki, to include a bypass flow path/line arranged to bypass the heat exchanger of Coulter, as taught by Campbell, to further control and regulate the temperature of the water passing through the conditioning system (see Campbell paragraphs 3-4 and 25-26).

Regarding Claim 4:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches the inlet is fluidly connectable downstream from the filter module (see Coulter FIG. 1) (see Coulter paragraph 37).

Regarding Claim 5:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 4, wherein Coulter further teaches the filter module is an ultrafiltration module (see Coulter paragraph 33).

Regarding Claim 6:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches the first corrosion resistant material is stable at a water temperature of up to 190° F (see Coulter paragraph 43-44 and 52).

Regarding Claim 7:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches at least one of the first and the second corrosion resistant material is a fluoropolymer (see Coulter Table 1) (see Coulter paragraphs 3, 7 and 16).

Regarding Claim 8:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 7, wherein Coulter further teaches at least one of the first and the second corrosion resistant material is ethylene tetrafluoroethylene (ETFE), polyvinylfluoride (PVF), polyvinylidene fluoride (PVDF), perfluoroalkoxy alkane (PFA), fluorinated ethylene propylene (FEP), polytetrafluoroethylene (PTFE), ethylene chlorotrifluoroethylene (ECTFE), polychlorotrifluoroethylene (PCTFE), and combinations thereof (see Coulter Table 1) (see Coulter paragraphs 3, 7 and 16).

Regarding Claim 9:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches the conditioning system comprises at least one metal component, the at least one metal component of the conditioning system being substantially free of stainless steel (see Coulter Table 1) (see Coulter paragraphs 3, 7 and 16).

Regarding Claim 10:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 9, wherein Coulter further teaches the at least one metal component comprises at least one of titanium, incoloy, hastelloy, and combinations thereof (see Coulter Table 1) (see Coulter paragraphs 3, 7 and 16).

Regarding Claim 11:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1.  Although Coulter does not explicitly teach a base supporting the heat exchanger, the pump, the channel, and the controller, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the conditioning system of Coulter to be portable and further positioned on a base for easy transport to a desired location in need for purifying and conditioning water (see Coulter paragraphs 3, 7 and 16).

Regarding Claim 12:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Ozaki further teaches the magnetically levitated pump comprises a lining formed of a corrosion resistant plastic (see Ozaki FIG. 7, a magnetically levitated liquid pump apparatus 100 further including a pump unit 130) (see Ozaki paragraph 4).
Coulter, Ozaki and Campbell are analogous inventions in the art of teaching a water conditioning system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the pump of Coulter with the magnetically levitated pump of Ozaki, as modified by Campbell, to achieve the desirable result of pumping conditioned water from one component to another component (see Ozaki paragraph 4).

Regarding Claim 13:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches the controller is further programmable to set a speed of the magnetically levitated pump responsive to an indication of capacity of the filter module (see Coulter FIG. 1, control system/controllers 105) (see Coulter paragraphs 38-52).

Regarding Claim 27:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 9, wherein Coulter further teaches the conditioning system comprises more than one metal component, at least one of the more than one metal component comprising at least one of titanium, incoloy, hastelloy, and combinations thereof (see Coulter Table 1) (see Coulter paragraphs 3, 7 and 16).

Regarding Claim 28:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches the controller is programmable to act responsive to at least one of a concentration of total organic carbon (TOC) in the source of ultrapure water and a concentration of TOC in water at the outlet (see Coulter FIG. 1, control system/controllers 105) (see Coulter paragraphs 38-52).

Regarding Claim 29:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 28, wherein Coulter further teaches an inlet sensor configured to detect the concentration of TOC in the source of ultrapure water and an outlet sensor configured to detect the concentration of TOC in the water at the outlet (see Coulter FIG. 1, control system/controllers 105) (see Coulter paragraphs 38-52).

Regarding Claim 30:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 29, wherein Coulter further teaches at least one of the inlet sensor and the outlet sensor is electrically connected to the controller (see Coulter FIG. 1, control system/controllers 105) (see Coulter paragraphs 38-52).

Regarding Claim 31:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 29, wherein Coulter further teaches at least one of the inlet sensor and the outlet sensor is further configured to detect particle sizes of 10 nm or less (see Coulter FIG. 1, control system/controllers 105) (see Coulter paragraphs 31-33) (see Coulter paragraphs 38-52).



Regarding Claim 32:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches the heat exchanger is configured to heat the water to a temperature of between about 170° F and about 190° F (see Coulter FIG. 1, a heat exchanger 130) (see Coulter paragraphs 35, 43 and 52 further discussing one or more heat exchangers can be positioned upstream and/or downstream of the distribution system 103).

Regarding Claim 33:
The combination of Coulter, Ozaki and Campbell teaches the conditioning system of claim 1, wherein Coulter further teaches the controller is configured to continue the protocol until water at an outlet of the filter module has less than 100 counts per liter of particles having a particle size less than 14 nm (see Coulter FIG. 1, control system/controllers 105) (see Coulter paragraphs 38-52).


Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.  However, a new 112(f) claim interpretation/analysis is now made as a result of amended claim limitations.
A new set of 112(a) claim rejection is now made (see above).
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejection is now made (see above).
Applicant argues on page 6 of the Remarks section filed on 03/15/2022 “Coulter does not disclose a conditioning system for use with an ultrafiltration unit…There is no teaching or suggestion in Coulter to provide a conditioning system for pre-treatment or maintenance of a filter module…”
Examiner respectfully disagrees.
First, the amended limitation “for pre-treatment or maintenance of an offline filter module” is in an alternative form and is merely intended use of a conditioning system.  Second, amended, independent claim 1 is an apparatus claim comprising of numerous structural components that make up a conditioning system.  In other words, the limitation ‘A conditioning system’ in the preamble is merely a name used to describe all of the structural components together including an inlet, a heat exchanger, a magnetically levitated pump, an outlet, a channel, a controller and a base, which is taught by the rejection of claim 1 (see above).
Applicant argues on pages 6-7 of the Remarks section filed on 03/15/2022 “Coulter is silent regarding any channel bypassing the heat exchanger…Ozaki does not compensate for the defects of Coulter…”
Examiner respectfully disagrees and reminds Applicant to view the rejection as a combination of references, and not individually or separately. 
Coulter does not explicitly teach a magnetically levitated pump, and a channel constructed and arranged to bypass a heat exchanger, as recited in amended, independent claim 1.
Ozaki further teaches a magnetically levitated pump (see Ozaki FIG. 7, a magnetically levitated liquid pump apparatus 100) including a pump unit 130 (see Ozaki paragraph 4).
Campbell teaches a conditioning system and method including numerous heat exchangers and flow paths that bypass the heat exchangers (see Campbell paragraphs 3-4 and 25-26).
Coulter and Ozaki are analogous inventions in the art of teaching a water conditioning system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the pump of Coulter with the magnetically levitated pump of Ozaki to achieve the desirable result of pumping conditioned water from one component to another component (see Ozaki paragraph 4).
Coulter, Ozaki and Campbell are analogous inventions in the art of teaching a water conditioning system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the conditioning system of Coulter, as modified by Ozaki, to include a bypass flow path/line arranged to bypass the heat exchanger of Coulter, as taught by Campbell, to further control and regulate the temperature of the water passing through the conditioning system (see Campbell paragraphs 3-4 and 25-26).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773